EXHIBIT 10-w




[BAUSCH & LOMB LOGO]



 

 

November 12, 2003

TO:

Paul Howes


FROM:

Ronald L. Zarrella


RE:

Employment Terms


The company provides corporate officers with certain severance benefits set
forth in its Corporate Officer Separation Plan, as amended effective April 1,
2003. As part of our offer to you to join Bausch & Lomb, we have agreed to grant
you an enhancement to the Plan. Specifically, we have agreed that if your
employment is terminated on or before July 1, 2006, and if you are terminated
under circumstances which entitle you to severance protection under the Plan,
you will be provided a cash payout equal to the fair market value at severance
date of the restricted stock grant of 25,000 shares you received as part of your
hiring package.

As of July 1, 2003, you have entered into a Change of Control Agreement with the
Company. In the event of a Change of Control as defined in that Agreement, the
benefits provided herein shall be superseded by the Change of Control Agreement,
such that you will not be entitled to a duplication of any amounts payable or
benefits provided under this agreement and the Change of Control Agreement.

Please indicate your agreement with these terms by signing in the space below.

 

 

/s/ Ronald L. Zarrella    


Ronald L. Zarrella


/s/ Paul Howes                    


Paul Howes




Date: November 12, 2003         

 